                                           Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 1 of 21




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JEFFREY CHEN,                                    Case No. 19-cv-01082-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: PLAINTIFF’S MOTION
                                                 v.                                         FOR FINAL APPROVAL OF CLASS
                                   9
                                                                                            ACTION SETTLEMENT, MOTION
                                  10       CHASE BANK USA, N.A.,                            FOR ATTORNEYS’ FEES AND COSTS,
                                                                                            AND AN INCENTIVE AWARD
                                                        Defendant.
                                  11
                                                                                            Re: Dkt. Nos. 53 & 56
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff Jeffrey Chen brings a class action against Chase Bank USA, N.A. (now J.P.
                                  14
                                       Morgan Chase) (“Chase”) alleging violations of the Equal Credit Opportunity Act (“ECOA”)
                                  15
                                       under 15 U.S.C. § 1691 et seq. Now before the Court is Plaintiff’s unopposed motion for final
                                  16
                                       approval of the parties’ class action settlement agreement and motion for attorneys’ fees and
                                  17
                                       costs.1 (Dkt. Nos. 53, 56.) After reviewing the proposed settlement, moving papers, and
                                  18
                                       supporting evidence, and as no objections to the settlement have been made, the Court VACATES
                                  19
                                       the June 25, 2020 hearing, see N.D. Cal. Civ. L.R. 7-1(b), and GRANTS the motion for final
                                  20
                                       approval and motion for attorneys’ fees and costs and an incentive award.
                                  21
                                                                                BACKGROUND
                                  22
                                               Plaintiff filed a class action against Chase in the Superior Court of State of California,
                                  23
                                       County of Alameda on January 28, 2019 alleging violations of the ECOA under 12 C.F.R. §
                                  24
                                       1002.2, and seeking punitive damages under the ECOA, injunctive relief, and attorney’s fees and
                                  25
                                       costs. (Dkt. No. 1-1 (“Complaint”) at 1, 9, Prayer for Relief ¶¶ 1-3. 2) Chase removed the action
                                  26

                                  27   1
                                         Both parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  28   636(c). (See Dkt. Nos. 9 & 15.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                            Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 2 of 21




                                   1   to this Court because the action arises under ECOA, a federal law. (Dkt. No. 1 at ¶ 7.) Chase

                                   2   then moved to dismiss the complaint for lack of statutory standing and failure to state a claim.

                                   3   (Dkt. No. 8.) The Court denied the motion to dismiss, and two months later, the parties

                                   4   participated in a mediation with retired magistrate judge Wayne D. Brazil. (Dkt. No. 22; Dkt. No.

                                   5   43-1 at ¶ 6.) While the parties did not settle, they made “substantial progress and continued to

                                   6   negotiate over the following weeks.” (Id. at ¶ 7.) On August 9, 2019, the parties reached a

                                   7   settlement in principle. (Id.) After two months of “extensive negotiations concerning the final

                                   8   terms of the Settlement,” Plaintiff filed an unopposed motion for preliminary approval of the class

                                   9   action settlement on November 22, 2019. (Id. at ¶ 8.) At the preliminary approval hearing, the

                                  10   Court raised concerns regarding the settlement agreement, in particular the costs of settlement

                                  11   administration, and the notice. The parties thereafter filed a revised class action settlement

                                  12   agreement and release, and supporting declaration to address the Court’s concerns. (Dkt. No. 51.)
Northern District of California
 United States District Court




                                  13   On January 16, 2020, the Court approved the motion for preliminary approval. (Dkt. No. 52.)

                                  14   Plaintiff thereafter filed the now pending motion for attorneys’ fees and costs, and motion for final

                                  15   approval of the class action settlement. (Dkt. Nos. 53, 56.)

                                  16   I.      Complaint Allegations

                                  17           Plaintiff applied for a credit card issued by Chase. (Complaint at ¶ 5.) On or about

                                  18   September 19, 2018, Chase sent Plaintiff a letter denying his credit application stating that Chase

                                  19   “can’t approve your request at this time because: Previous unsatisfactory relationship with this

                                  20   bank.” (Id. at ¶¶ 18-19.) Plaintiff alleges that Chase’s denial of his credit application constitutes

                                  21   an “adverse action” for which a “statement of specific reasons for the action taken” or a

                                  22   “disclosure of the applicant’s right to a statement of specific reasons” is required within 30 days of

                                  23   receiving Plaintiff’s credit application. (Id. at ¶¶ 16-17.) Plaintiff insists that the letter he received

                                  24   fails to meet the “specific reason” requirement under the ECOA and does not disclose the specific

                                  25   reasons for which Plaintiff’s application was denied. (Id. at ¶¶ 19, 22.)

                                  26   //

                                  27

                                  28
                                       ECF-generated page numbers at the top of the documents.
                                                                                      2
                                             Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 3 of 21




                                   1   II.      Settlement Agreement

                                   2            A.       Proposed Class

                                   3            The settlement class consists of “all natural persons to whom Chase sent a letter giving

                                   4   either ‘previous unsatisfactory relationship with this bank’ or ‘previous unsatisfactory relationship

                                   5   with us or one of our affiliates’ as the only reason for taking adverse action in connection with a

                                   6   credit card account during the period beginning January 28, 2014 and ending on November 22,

                                   7   2019.” (Dkt. No. 43-1, Ex. A (Settlement Agreement) § 1.29.) The class excludes “officers and

                                   8   directors of Chase and its parents, subsidiaries, affiliates, and any entity in which Defendant has a

                                   9   controlling interest; and all judges assigned to hear any aspect of this litigation, as well as their

                                  10   immediate family members.” (Id.) The class is comprised of approximately 18,183 persons. As

                                  11   of June 18, 2020, 2,982 individuals have submitted valid claim forms, 10 individuals requested

                                  12   exclusion from the settlement, and no objections have been filed. (Dkt. No. 56-2 at ¶¶ 20-22; Dkt.
Northern District of California
 United States District Court




                                  13   No. 58 at ¶ 4.)

                                  14            B.       Payment Terms

                                  15            Chase agrees to pay $244,659 for: “(1) payments to the Settlement Class, (2) a Class

                                  16   Representative Incentive Award of up to $5,000, and (3) Notice and Settlement Administration

                                  17   Costs.” (Dkt. No. 43-1 at §§ 2.3, 3.2, 3.3, 4.8.) The Settlement Agreement refers to this amount

                                  18   as the “Settlement Class Consideration.” (Id. at § 1.30.) The Settlement Class Consideration is

                                  19   “non-reversionary.” (Id. § 4.10(f).) The settlement administration costs were estimated at

                                  20   $50,102, but ended up totaling $59,242.46. (Dkt. No. 43-1 at ¶ 10; Dkt. No. 56-2 at ¶ 23.) The

                                  21   costs were higher than anticipated because the 16 percent claims rate is substantially higher than

                                  22   the 7 percent claims rate predicted, 1,357 individuals who are not class members filed claim

                                  23   forms, and notice packets were mailed to twice as many individuals as predicted. (Dkt. Nos. 43-1

                                  24   at ¶ 11; Dkt. No. 56-2 at ¶ 24.) Given this, the Net Settlement Class Consideration is estimated to

                                  25   be $180,416.54, which yields a payment of $60.89 for each claiming class member. (Dkt. No. 56-

                                  26   1 at ¶ 13.)

                                  27            In addition to the Settlement Class Consideration, the Settlement Agreement provides that

                                  28   Plaintiff’s counsel may move for attorneys’ fees and costs of up to $185,000, to be paid by Chase.
                                                                                           3
                                          Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 4 of 21




                                   1   (Dkt. No. 43-1, Ex. A, Agreement § 3.4(a).) Plaintiff has filed a motion for attorneys’ fees and

                                   2   costs seeking $176,473.93 in fees and $8,526.07 in costs. (Dkt. No. 53.) Plaintiff contends that

                                   3   counsels’ actual attorneys’ fees total $263,957.50.

                                   4           Finally, the Settlement Agreement also provides that the Court will enjoin Chase, for five

                                   5   years from the date of final approval, from using the phrases “‘previous unsatisfactory relationship

                                   6   with this bank’ and ‘previous unsatisfactory relationship with us or one of our affiliates’ in adverse

                                   7   action notices as the sole reason for denying credit card applications or otherwise taking an

                                   8   adverse action in connection with a Chase credit card account.” (Dkt. No. 43-1 at 19 § 3.5.)

                                   9           C.      Release

                                  10           Plaintiff and class members agree to release Chase, together with the other “Released

                                  11   Parties,” from the “Released Claims” (Dkt. No. 43-1 at 19-20 § 3.6(a); namely, claims arising out

                                  12   of or related to:
Northern District of California
 United States District Court




                                                           (a) Chase’s use of the language “previous unsatisfactory
                                  13                       relationship with this bank” or “previous unsatisfactory
                                  14                       relationship with us or one of our affiliates” in an adverse
                                                           action notice sent pursuant to the ECOA in connection with a
                                  15                       credit card account on or before November 22, 2019; or (b)
                                                           the acts and omissions alleged in the Complaint occurring on
                                  16                       or before November 22, 2019.
                                  17   (Id. § 1.24.) In addition, Plaintiff and class members waive “any and all rights” under California
                                  18   Civil Code § 1542 as to the Released Claims; §1542 excludes from release those claims which are
                                  19   unknown at the time of the release. (Id. § 3.6(d).)
                                  20           D.      Notice
                                  21           On January 24, 2020, the Settlement Class Administrator, KCC Class Action Services,
                                  22   LLC (“KCC”), received a list of 18,183 persons from Chase identified as the class list. (Dkt. No.
                                  23   56-2 at ¶ 7.) The list included names, addresses, and emails. (Id.) KCC processed the names and
                                  24   addresses through the National Change of Address Database and updated 2,903 addresses. (Id.)
                                  25   On February 28, 2020, KCC emailed notice to the 17,926 individuals on the class list who had
                                  26   email addresses. (Id. at ¶¶ 8-9.) On that same date, KCC mailed copies of the notice to the
                                  27   individuals who did not have an email address listed. (Id. at ¶ 9.) Of the emailed notices, 1,557
                                  28   were determined to be undeliverable and 13,557 were delivered, but not opened within 7 days of
                                                                                          4
                                          Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 5 of 21




                                   1   receipt. (Id. at ¶¶ 10-11.) KCC mailed notice to all these individuals. (Id.) Since mailing notice,

                                   2   KCC received 215 notice packets with forwarding addresses. KCC re-mailed the notice packets to

                                   3   191 of these individuals (the forwarding information for 24 was incomplete). (Id. at ¶ 12.) KCC

                                   4   received 1,832 notice packets returned as undeliverable. KCC did further searching and re-mailed

                                   5   notice to 479 of these individuals. (Id. at ¶ 13.)

                                   6           KCC also created a website (www.ECOASettlement.com) which was published at the

                                   7   same time notice was mailed. (Id. at ¶ 14.) From the website, individuals could download copies

                                   8   of the notice, claim form, and other documents. (Id.) Plaintiff’s motion for attorneys’ fees and

                                   9   costs was published on the website on the same date it was filed. (Id.) As of May 2, 2020, the

                                  10   website had received 9,216 visits. (Id.) KCC also established and maintains a dedicated email

                                  11   address and telephone hotline for individuals to call for information regarding the settlement. (Id.

                                  12   at ¶¶ 15-16.)
Northern District of California
 United States District Court




                                  13           As of the April 28, 2020 deadline to submit claim forms, KCC received 4,675 claim forms.

                                  14   (Id. at ¶ 17; Dkt. No. 58 at ¶ 4.) An additional 40 claims were submitted after the deadline. (Dkt.

                                  15   No. 56-2 at ¶ 17; Dkt. No. 58 at ¶ 4.) Of the 4,675 claims, 333 were duplicate submissions and

                                  16   1,356 were submitted by individuals not on the class list. (Dkt. No. 56-2 at ¶ 18; Dkt. No. 58 at ¶

                                  17   4.) Of the 40 late claims, 2 were duplicate submissions and one was submitted by someone not on

                                  18   the class list. (Dkt. No. 56-2 at ¶ 19; Dkt. No. 58 at ¶ 4.) The parties have agreed to accept the

                                  19   remaining 37 late claims. (Dkt. No. 56-2 at ¶ 19; Dkt. No. 58 at ¶ 4.) As of May 21, 2020, KCC

                                  20   had determined that there were 2,982 valid claims. (Dkt. No. 58 at ¶ 4.)

                                  21           E. Opt-Out and Objections to the Settlement

                                  22           Ten individuals have requested exclusion from the class. There have been no objections.

                                  23   (Id. at ¶¶ 21-22.)

                                  24                                               DISCUSSION

                                  25           A class action settlement agreement must be fair, adequate, and reasonable. Fed. R. Civ.

                                  26   P. 23(e)(2). Where, as here, parties reach an agreement before class certification, “courts must

                                  27   peruse the proposed compromise to ratify both the propriety of the certification and the fairness of

                                  28   the settlement.” Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003). The approval of a class
                                                                                            5
                                          Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 6 of 21




                                   1   action settlement takes place in two stages. In the first stage of the approval process, the Court

                                   2   preliminarily approves the settlement pending a fairness hearing, temporarily certifies a settlement

                                   3   class, and authorizes notice to the class. See Villegas v. J.P. Morgan Chase & Co., No. CV 09–

                                   4   00261 SBA (EMC), 2012 WL 5878390, at *5 (N.D. Cal. Nov. 21, 2012). The Court has done so

                                   5   here. (Dkt. No. 52.) At the second stage, “after notice is given to putative class members, the

                                   6   Court entertains any of their objections to (1) the treatment of the litigation as a class action and/or

                                   7   (2) the terms of the settlement.” Ontiveros v. Zamora, 303 F.R.D. 356, 363 (E.D. Cal. Oct. 8,

                                   8   2014) (citing Diaz v. Tr. Territory of Pac. Islands, 876 F.2d 1401, 1408 (9th Cir. 1989)).

                                   9   Following the final fairness hearing, the Court must reach a final determination as to whether the

                                  10   parties should be allowed to settle the class action pursuant to their agreed upon terms. See Nat'l

                                  11   Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 525 (C.D. Cal. 2004).

                                  12   I. Motion for Final Approval
Northern District of California
 United States District Court




                                  13          A. Final Certification of the Settlement Class

                                  14          Class actions must meet the following requirements for certification:

                                  15                  (1) the class is so numerous that joinder of all members is
                                                      impracticable; (2) there are questions of law or fact common to the
                                  16                  class; (3) the claims or defenses of the representative parties are
                                                      typical of the claims or defenses of the class; and (4) the
                                  17                  representative parties will fairly and adequately protect the interests
                                                      of the class.
                                  18
                                       Fed. R. Civ. P. 23(a). In addition to meeting the requirements of Rule 23(a), a putative class
                                  19
                                       action must also meet one of the conditions outlined in Rule 23(b)—as relevant here, the condition
                                  20
                                       that “questions of law or fact common to class members predominate over any questions affecting
                                  21
                                       only individual members, and that a class action is superior to other available methods for fairly
                                  22
                                       and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Prior to certifying the
                                  23
                                       class, the Court must determine that Plaintiff has satisfied his burden of demonstrating that the
                                  24
                                       proposed class satisfies each element of Rule 23.
                                  25
                                                      1) Rule 23(a)
                                  26
                                              The Preliminary Approval Order found that the putative class satisfied the numerosity,
                                  27
                                       commonality, typicality, and adequacy of representation requirements under Rule 23(a). Since
                                  28
                                                                                          6
                                          Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 7 of 21




                                   1   that time, the Court is unaware of any developments that would change its analysis, and neither

                                   2   Plaintiff nor Chase has indicated that such developments have occurred. Accordingly, the Rule

                                   3   23(a) requirements are met.

                                   4                  2) Rule 23(b)(3)

                                   5          The Preliminary Approval Order likewise found that the prerequisites of Rule 23(b)(3)

                                   6   were satisfied. The Court is unaware of any changes that would alter its analysis, and there was no

                                   7   indication in Plaintiff’s papers or at the fairness hearing that any such developments had occurred.

                                   8   Accordingly, the Rule 23(b) requirements are met.

                                   9                  3) Rule 23(c)(2) Notice Requirements

                                  10          If the Court certifies a class under Rule 23(b)(3), it “must direct to class members the best

                                  11   notice that is practicable under the circumstances, including individual notice to all members who

                                  12   can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Rule 23(c)(2) governs
Northern District of California
 United States District Court




                                  13   both the form and content of the notice. See Ravens v. Iftikar, 174 F.R.D. 651, 658 (N.D. Cal.

                                  14   1997). Although the notice must be “reasonably certain to inform the absent members of the

                                  15   plaintiff class,” Rule 23 does not require actual notice. Silber v. Mabon, 18 F.3d 1449, 1454 (9th

                                  16   Cir. 1994) (internal quotation marks and citation omitted).

                                  17          As noted in the Preliminary Approval Order, the notice requirements under Rule

                                  18   23(c)(2)(B) are met here. The Notice describes the allegations and claims in plain language,

                                  19   defines a class member, includes contact information for Class Counsel and the Settlement

                                  20   Administrator, and summarizes the settlement amount and its distribution. The Notice further

                                  21   describes the options available to class members, including instructions for opting out of the

                                  22   settlement and filing an objection. It also informs class members that receiving a settlement award

                                  23   will release certain claims against certain parties and defines both “Released Claims” and

                                  24   “Released Parties.” The Notice informs class members that they may appear at the final fairness

                                  25   hearing in person or through an attorney. Finally, it directs class members to a website with more

                                  26   information, including the settlement documents, motion for attorneys’ fees, and pleadings.

                                  27          The Court is satisfied that the content of the Notice was sufficient under Rule 23(c)(2)(B).

                                  28   See Churchill Village, L.L.C. v. General Electric, 361 F.3d 566, 575 (9th Cir. 2004) (“Notice is
                                                                                        7
                                             Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 8 of 21




                                   1   satisfactory if it generally describes the terms of the settlement in sufficient detail to alert those

                                   2   with adverse viewpoints to investigate and to come forward and be heard.”) (internal quotation

                                   3   marks and citation omitted).

                                   4                                                      ***

                                   5            Because the settlement class satisfies Rules 23(a) and 23(b)(3), and notice was sufficient in

                                   6   accordance with Rule 23(c), the Court grants final class certification.

                                   7   II.      Final Approval of the Settlement Agreement

                                   8            Having certified the settlement class, the Court now addresses whether the terms of the

                                   9   parties’ settlement are fair, adequate, and reasonable under Rule 23(e). In making this

                                  10   determination, courts generally must consider the following factors: “(1) the strength of the

                                  11   plaintiff’s case; (2) the risk, expense, complexity, and likely duration of further litigation; (3) the

                                  12   risk of maintaining class action status throughout the trial; (4) the amount offered in settlement;
Northern District of California
 United States District Court




                                  13   (5) the extent of discovery completed and the stage of the proceedings; (6) the experience and

                                  14   views of counsel; (7) the presence of a governmental participant; and (8) the reaction of the class

                                  15   members to the proposed settlement.” Churchill, 361 F.3d at 575. “This list is not exclusive and

                                  16   different factors may predominate in different factual contexts.” Torrisi v. Tucson Elec. Power

                                  17   Co., 8 F.3d 1370, 1376 (9th Cir. 1993). However, when “a settlement agreement is negotiated

                                  18   prior to formal class certification, consideration of these eight ... factors alone is [insufficient].” In

                                  19   re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011). In such cases, courts

                                  20   must also ensure that the settlement did not result from collusion among the parties. Id. at 946-47.

                                  21            As discussed below, a review of the fairness and Bluetooth factors indicates that the

                                  22   settlement is fair, adequate, and reasonable.

                                  23            A. The Fairness Factors

                                  24                   1) Strength of Plaintiff’s Case and Risk, Expense, Complexity, and Likely

                                  25                      Duration of Further Litigation

                                  26            The Court first considers “the strength of the [P]laintiffs’ case on the merits balanced

                                  27   against the amount offered in the settlement.” See DIRECTV, Inc., 221 F.R.D. at 526 (internal

                                  28   quotation marks and citation omitted). Although this action reached settlement before the Court
                                                                                           8
                                          Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 9 of 21




                                   1   had occasion to consider the merits of Plaintiff’s claims, the Court need not reach an ultimate

                                   2   conclusion about the merits of the dispute now, “for it is the very uncertainty of outcome in

                                   3   litigation and avoidance of wasteful and expensive litigation that induce consensual settlements.”

                                   4   Officers for Justice v. Civil Serv. Comm'n of City & Cty. of San Francisco, 688 F.2d 615, 625 (9th

                                   5   Cir. 1982). To that end, there is no “particular formula by which th[e] outcome must be tested.”

                                   6   Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009). Rather, the Court’s assessment

                                   7   of the likelihood of success is “nothing more than an amalgam of delicate balancing, gross

                                   8   approximations and rough justice.” Id. (internal quotation marks and citation omitted). “In reality,

                                   9   parties, counsel, mediators, and district judges naturally arrive at a reasonable range for settlement

                                  10   by considering the likelihood of a plaintiffs’ or defense verdict, the potential recovery, and the

                                  11   chances of obtaining it, discounted to a present value.” Id.

                                  12          Here, the Complaint alleges that Chase violated the violated ECOA’s notice provision, 15
Northern District of California
 United States District Court




                                  13   U.S.C. § 1691(d), by sending class members adverse action notices that did not include the

                                  14   specific reason(s) for the adverse action taken or disclose the right to a statement of those reasons.

                                  15   (Dkt. No. 1-1 ¶¶ 12-17, 35.) The Complaint seeks punitive damages of up to $500,000 (the

                                  16   statutory cap), injunctive relief, and attorneys’ fees and costs. (Id. at Prayer for Relief ¶¶1-3.)

                                  17   Although Plaintiff believes his claims are meritorious, he concedes that further litigation of the

                                  18   action involves risk. First, because Plaintiff only seeks punitive damages, any monetary recovery

                                  19   in this action would require proving that Chase acted recklessly, wantonly, maliciously, or

                                  20   oppressively. See Anderson v. United Fin. Co., 666 F.2d 1274, 1278 (9th Cir. 1982). Second,

                                  21   Chase contends that whether an applicant is “aggrieved” under 15 U.S.C. § 1691e(a) and whether

                                  22   a statement of reasons is “specific” under 15 U.S.C. § 1691(d) should be determined based on the

                                  23   applicant’s unique knowledge or other individualized circumstances. Chase insists that unless

                                  24   each class member is aggrieved, Plaintiff cannot establish Article III standing for the class. Third,

                                  25   Chase contends that its notice is protected by ECOA’s “good faith” safe harbor provision. Finally,

                                  26   Plaintiff concedes that litigating these issues would involve significant discovery and motion

                                  27   practice such that both sides fees and costs could exceed the $500,000 cap on punitive damages.

                                  28          The challenges Plaintiff would face should this case move forward instead of settling, in
                                                                                          9
                                            Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 10 of 21




                                   1   contrast to the finality and speed of recovery under the parties’ agreement, weighs in favor of

                                   2   approving the settlement.

                                   3                   2) Risk of Maintaining Class Action Status Throughout Trial

                                   4           In considering the third factor, the Court looks to the risk of maintaining class certification

                                   5   if the litigation were to proceed. As discussed above, Chase has raised a number of issues

                                   6   regarding Plaintiff’s ability to recover punitive damages and proceed on a class-wide basis. (See

                                   7   also Dkt. No. 57.) In light of these difficulties in certifying the class, the Court finds that this

                                   8   factor weighs in favor of approving the settlement.

                                   9                   3) Settlement Amount

                                  10           The fourth fairness factor, the amount of recovery offered, also favors final approval of the

                                  11   settlement. When considering the fairness and adequacy of the amount offered in settlement, “it is

                                  12   the complete package taken as a whole, rather than the individual component parts, that must be
Northern District of California
 United States District Court




                                  13   examined for overall fairness.” DIRECTV, Inc., 221 F.R.D. at 527. “[I]t is well-settled law that a

                                  14   proposed settlement may be acceptable even though it amounts to only a fraction of the potential

                                  15   recovery that might be available to the class members at trial.” Id. (collecting cases).

                                  16           As discussed above, 15 U.S.C. § 1691e(b) caps Chase’s potential liability on class

                                  17   members’ punitive damages claims at $500,000. At preliminary approval, Plaintiff’s counsel

                                  18   projected Net Settlement Class Consideration of $187,659, which amounts to approximately 38%

                                  19   of Settlement Class Members’ potential recovery. (Dkt. No. 52 at 13.) Due to the higher than

                                  20   anticipated administration costs, Net Settlement Class Consideration is now projected at

                                  21   $180,416.54, representing approximately 36% of Settlement Class Members’ potential recovery.

                                  22   (Dkt. No. 56-1 at ¶ 14.) In granting preliminary approval the Court concluded that the estimated

                                  23   payout to class members was fair in relation to the risks of continued litigation, and there is

                                  24   nothing in the final approval materials that changes the Court’s analysis on that score. Further, the

                                  25   settlement includes an injunctive relief component which prohibits Chase from engaging in the

                                  26   challenged conduct for five years. The Court therefore concludes that the amount offered in

                                  27   settlement also weighs in favor of final approval.

                                  28   //
                                                                                          10
                                         Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 11 of 21




                                   1                  4) Extent of Discovery Completed and Stage of Proceedings

                                   2          In the context of class action settlements, as long as the parties have sufficient information

                                   3   to make an informed decision about settlement, “formal discovery is not a necessary ticket to the

                                   4   bargaining table.” Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1239 (9th Cir. 1998). Rather,

                                   5   a court’s focus is on whether “the parties carefully investigated the claims before reaching a

                                   6   resolution.” Ontiveros, 303 F.R.D. at 371. Here, the parties exchanged discovery in advance of

                                   7   private mediation with an experienced mediator in July 2019. ((Dkt. No. 56-1 at ¶ 6.) As part of

                                   8   that production, Chase provided 650 pages of records regarding Plaintiff, information regarding

                                   9   the class size, and the number of letters Chase sent during the relevant period. (Id.) Because

                                  10   Plaintiff’s claim is based on Chase’s use of similar language in its denial letters, the number of

                                  11   letters Chase sent containing this language was the crucial fact for purposes of valuing Plaintiff’s

                                  12   claim. (Id.) Under these circumstances, the extent of discovery in this case favors approval of the
Northern District of California
 United States District Court




                                  13   settlement.

                                  14                  5) Experience and Views of Counsel

                                  15          The experience and views of counsel also weigh in favor of approving the settlement.

                                  16   Plaintiff’s counsel consists of three attorneys, Ray Gallo, Dominic Valerian, and Alexander Darr,

                                  17   who have experience litigating class actions and ECOA cases on behalf of consumers. (Dkt. No.

                                  18   53-1 at ¶¶ 33-36.) Mr. Gallo graduated from UCLA Law School in 1991, has been litigating in

                                  19   consumer class actions since 2004, and has been appointed as class counsel multiple times. (Id. at

                                  20   ¶¶ 33-34.) Mr. Valerian graduated from USC Law School in 2005, spent five years defending

                                  21   complex cases, including consumer class actions, and since 2009, has focused primarily on

                                  22   prosecuting consumer and employment class and mass actions, including two cases where he was

                                  23   appointed co-counsel with Mr. Gallo. (Id. at ¶ 35.) Lastly, Mr. Darr graduated from Ohio State

                                  24   University Law School in 2010 and after clerking and working briefly at a law firm, he founded

                                  25   Darr Law LLC where he prosecutes consumer protection actions. (Id. at ¶ 36.) Mr. Darr “has

                                  26   pursued more than 100 consumer arbitrations, many alleging claims under the Equal Credit

                                  27   Opportunity Act.” (Id.)

                                  28          Class Counsel believes that the settlement is fair, reasonable, and adequate, and in the best
                                                                                        11
                                         Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 12 of 21




                                   1   interests of the Class. (Dkt. No. 56-1 at ¶ 16.) Given Class Counsel’s extensive experience in this

                                   2   field, and their assertion that the settlement is fair, adequate, and reasonable, this factor supports

                                   3   final approval of the Settlement Agreement. See Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026

                                   4   (9th Cir.1998); Rodriguez v. West Pub. Corp., No. CV05–3222 R(MCx), 2007 WL 2827379, at *8

                                   5   (C.D.Cal. Sept. 10, 2007) (“The trial court is entitled to, and should, rely upon the judgment of

                                   6   experienced counsel for the parties.”).

                                   7                  6) Presence of a Government Participant

                                   8          No government entity is a party to this action; however, because Chase removed this case

                                   9   pursuant to CAFA, it was required to provide notice of the proposed settlement to the relevant

                                  10   state and federal officials pursuant to 28 U.S.C. § 1715(b). See Chan Healthcare Grp., PS v.

                                  11   Liberty Mut. Fire Ins. Co., 844 F.3d 1133, n.2 (“In addition to §§ 1332(d) and 1453, CAFA also

                                  12   includes §§ 1711-1715, which relate to approval of settlements in class actions.”). The Settlement
Northern District of California
 United States District Court




                                  13   Claims Administrator served the requisite notice on November 26, 2019, January 13, 2020, and

                                  14   January 17, 2020. (Dkt. No. 56-2 at ¶¶ 2-5.) As of the date of this Order, no government entity has

                                  15   raised an objection to the proposed settlement. See 28 U.S.C. § 1715(d) (providing that a court

                                  16   may not grant final approval of a class action settlement in a CAFA case until 90 days after the

                                  17   parties give the notice required by section 1715(b)). (Dkt. No. 56-2 at ¶ 6.)

                                  18                  7) Reaction of Class Members

                                  19          As of the final approval hearing, no objections have been received and only 10 individuals

                                  20   requested exclusion from the class. (Dkt. No. 56-2 at ¶¶ 21-22.) “Courts have repeatedly

                                  21   recognized that the absence of a large number of objections to a proposed class action settlement

                                  22   raises a strong presumption that the terms of a proposed class settlement action are favorable to the

                                  23   class members.” Garner v. State Farm Mut. Auto. Ins. Co., No. CV 08 1365 CW (EMC), 2010

                                  24   WL 1687832, at *14 (N.D. Cal. Apr. 22, 2010) (internal quotation marks and citation omitted).

                                  25   Thus, the Court “may appropriately infer that a class action settlement is fair, adequate, and

                                  26   reasonable when few class members object to it. Id. (internal quotation marks and citation

                                  27   omitted).

                                  28                                                     ***
                                                                                          12
                                           Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 13 of 21




                                   1          In sum, the fairness factors weigh in favor of granting Plaintiff’s motion for final approval

                                   2   of the class action settlement.

                                   3          B. The Bluetooth Factors

                                   4          Given that this settlement was reached prior to class certification, the Court must look

                                   5   beyond the Churchill factors and examine the settlement for evidence of collusion with an even

                                   6   higher level of scrutiny. See Bluetooth, 654 F.3d at 946. The question here is whether the

                                   7   settlement was the result of good faith, arms-length negotiations or fraud and collusion. See id. In

                                   8   determining whether the settlement is the result of collusion, courts “must be particularly vigilant

                                   9   not only for explicit collusion, but also for more subtle signs that class counsel have allowed

                                  10   pursuit of their own self-interest and that of certain class members to infect the negotiations.” Id.

                                  11   at 947. The Ninth Circuit has identified three such signs:

                                  12                  (1) when counsel receive a disproportionate distribution of the
Northern District of California




                                                      settlement, or when the class receives no monetary distribution but
 United States District Court




                                  13                  class counsel are amply rewarded;
                                                      (2) when the parties negotiate a “clear sailing” arrangement providing
                                  14                  for the payment of attorneys’ fees separate and apart from class funds,
                                                      which carries the potential of enabling a defendant to pay class
                                  15                  counsel excessive fees and costs in exchange for counsel accepting an
                                                      unfair settlement on behalf of the class; and
                                  16
                                                      (3) when the parties arrange for fees not awarded to revert to
                                  17                  defendants rather than be added to the class fund.
                                       Id. at 947 (internal quotation marks and citations omitted).
                                  18
                                              For the first Bluetooth factor, the Court compares the payout to the class (actual and
                                  19
                                       expected) to class counsel’s unopposed claim for fees. See Harris v. Vector Mktg. Corp., No. C–
                                  20
                                       08–5198 EMC, 2011 WL 4831157, at *6 (N.D. Cal. Oct. 12, 2011). The total payout to the Class
                                  21
                                       is $180,416.54. (Dkt. No. 56-1 at ¶ 13.) Class Counsel’s unopposed fees and costs claim is
                                  22
                                       $185,000 (Dkt. No. 53)—nearly the same as the class member payout.3 This ratio taken alone
                                  23
                                       may be sign of collusion. See Bluetooth, 654 F.3d at 947. However, here, the attorneys’ fees and
                                  24
                                       class member recovery do not come from a common fund. Thus, this Bluetooth warning sign,
                                  25

                                  26
                                       3
                                  27    In discussing the first Bluetooth factor, Plaintiff compares the Settlement Class Consideration of
                                       $244,659 to the attorneys’ fees of $176,473.93. This comparison, however, is inaccurate. The
                                  28   $244,659 includes the $59,242.46 for the settlement administrator and the $5,000 incentive
                                       payment for Mr. Chen—neither of these are part of the payment to the class.
                                                                                          13
                                         Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 14 of 21




                                   1   although perhaps initially a red flag, is not a sign of collusion.

                                   2           The second warning sign—a “clear sailing” provision—is also present here. A clear sailing

                                   3   arrangement provides “for the payment of attorneys’ fees separate and apart from class funds,

                                   4   which carries the potential of enabling a defendant to pay class counsel excessive fees and costs in

                                   5   exchange for counsel accepting an unfair settlement on behalf of the class[.]” Bluetooth, 654 F.3d

                                   6   at 947 (internal quotation marks and citation omitted). Thus, the Court “has a heightened duty to

                                   7   peer into the provision and scrutinize closely the relationship between attorneys’ fees and benefit

                                   8   to the class, being careful to avoid unreasonably high fees simply because they are uncontested.”

                                   9   Id. (internal quotation marks and citation omitted). The Settlement Agreement provides that

                                  10   “Chase has no present intention to oppose any [] motion [for attorneys’ fees] that does not exceed

                                  11   $185,000”and that [s]ubject to Court approval, Chase agrees to pay Settlement Class Counsel’s

                                  12   fees and costs in an amount awarded by the Court, provided that any such award of such fees and
Northern District of California
 United States District Court




                                  13   costs does not exceed $185,000.” (Dkt. No. 43-1 at 18-19, § 3.4(a).) And, in fact, Chase did not

                                  14   file an opposition to Plaintiff’s motion for attorneys’ fees and costs. However, under the

                                  15   circumstances presented here, the Settlement Agreement does not appear to be an example of

                                  16   Chase agreeing to pay Class Counsel excessive fees and costs in exchange for accepting an unfair

                                  17   settlement for the Class; instead, as discussed above, given the cap on any damages recovery, the

                                  18   risks of continuing to litigate this action, and the injunctive relief, the class member recovery is

                                  19   fair, and as discussed below, the amount of fees and costs is reasonable. Thus, the clear sailing

                                  20   provision, though a Bluetooth warning sign, does not signal collusion under the circumstances

                                  21   presented here.

                                  22           The third warning sign—whether the parties have arranged for fees not awarded to the

                                  23   class to revert to defendant rather than be added to the settlement fund, see Bluetooth, 654 F.3d at

                                  24   948—is not present here. The Settlement Agreement is non-reversionary and the Settlement Class

                                  25   Administrator will make a second disbursement to the class if there are funds remaining after the

                                  26   first distribution. (Dkt. No. 43-1 at 25, § 4.10(e)-(f).)

                                  27           Notwithstanding the existence of two of the three Bluetooth factors, the Court concludes

                                  28   that the Settlement Agreement did not result from, nor was influenced by, collusion because the
                                                                                          14
                                         Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 15 of 21




                                   1   Settlement Agreement adequately satisfies the Class Members’ claims. Specifically, there are no

                                   2   objections to the Settlement Agreement, and the Settlement Agreement provides injunctive relief

                                   3   in addition to the monetary relief. As explained below, the amount of fees sought is reasonable.

                                   4                                                    ***

                                   5          In sum, the Churchill fairness factors support approval, and the Bluetooth factors do not

                                   6   indicate collusion. The Court is therefore satisfied that the Settlement Agreement was not the

                                   7   result of collusion between the parties and instead is the product of arms-length negotiations

                                   8   between experienced and professional counsel. There are no objections to address. For each of

                                   9   these reasons, the Settlement Agreement passes muster under Rule 23(e) and final approval is

                                  10   appropriate.

                                  11   III. Motion for Attorneys’ Fees, Costs, and Class Representative Incentive Award

                                  12          As previously discussed, the Settlement Agreement provides that Chase will pay Plaintiff’s
Northern District of California
 United States District Court




                                  13   attorneys’ fees and costs of no more than $185,000 as ordered by the Court. (Dkt. No. 43-1 at 18,

                                  14   § 3.4(a).) The Settlement Agreement also provides that Plaintiff as the Settlement Class

                                  15   Representative shall receive an incentive award not to exceed $5,000. (Id. at § 3.3(a).) The Court

                                  16   addresses in turn Plaintiff’s motion for attorneys’ fees, costs, and an incentive award.

                                  17          A. Attorneys’ Fees

                                  18          “While attorneys’ fees and costs may be awarded in a certified class action where so

                                  19   authorized by law or the parties’ agreement, Fed. R. Civ. Pro. 23(h), courts have an independent

                                  20   obligation to ensure that the award, like the settlement itself, is reasonable, even if the parties have

                                  21   already agreed to an amount.” Bluetooth, 654 F.3d at 941.

                                  22          ECOA authorizes an award of attorneys’ fees and costs in a successful action. See 15

                                  23   U.S.C. § 1691e(d). Where, as here, Plaintiff is entitled to attorneys’ fees under the statute and the

                                  24   fees are to be paid out of a fund separate from the common fund, the lodestar method is the

                                  25   appropriate method for calculating attorneys’ fees. See Tahara v. Matson Terminals, Inc., 511

                                  26   F.3d 950, 955 (9th Cir. 2007). “The lodestar figure is calculated by multiplying the number of

                                  27   hours the prevailing party reasonably expended on the litigation (as supported by adequate

                                  28   documentation) by a reasonable hourly rate for the region and for the experience of the lawyer.”
                                                                                         15
                                            Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 16 of 21




                                   1   Bluetooth, 654 F.3d at 941.

                                   2                  1) Reasonable Rate

                                   3           “The first step in the lodestar analysis requires the court to determine a reasonable hourly

                                   4   rate for the fee applicant’s services.” Cotton v. City of Eureka, 889 F.Supp.2d 1154, 1167

                                   5   (N.D.Cal.2012) (internal quotation marks and citation omitted). “A reasonable hourly rate is

                                   6   ordinarily the prevailing market rate in the relevant community.” Kelly v. Wengler, 822 F.3d 1085,

                                   7   1099 (9th Cir. 2016) (internal quotation marks and citation omitted). “[T]he burden is on the fee

                                   8   applicant to produce satisfactory evidence—in addition to the attorneys’ own affidavits—that the

                                   9   requested rates are in line with those prevailing in the community for similar services by lawyers

                                  10   of reasonably comparable skill, experience and reputation.” Camancho v. Bridgeport Fin., Inc.,

                                  11   523 F.3d 973, 980 (9th Cir. 2008) (internal quotation marks and citation omitted). In addition,

                                  12   Civil Local Rule 54-5(b)(3) requires the party seeking fees to submit “[a] brief description of
Northern District of California
 United States District Court




                                  13   relevant qualifications and experience and a statement of the customary hourly charges of each

                                  14   such person or of comparable prevailing hourly rates or other indication of value of the services.”

                                  15           Plaintiff submits a joint declaration from Class Counsel Ray Gallo, Alexander Darr, and

                                  16   Dominic Valerian in support of his motion for attorneys’ fees and costs. (Dkt. No. 53-1.) Mr.

                                  17   Gallo’s standard litigation rate is $750 per hour. (Id. at ¶ 34.) Mr. Valerian’s standard litigation

                                  18   rate is $550. (Id. at ¶ 35.) Mr. Darr’s standard litigation rate is $475. (Id. at ¶ 36.) Plaintiff also

                                  19   seeks fees for work performed by Marc van Anda who is a paralegal with Mr. Gallo’s office. (Id.

                                  20   at ¶ 37.) His hourly rate is $225. (Id.)

                                  21           These billing rates are reasonable and in line with prevailing rates in this district for

                                  22   lawyers of comparable experience, skill, and reputation. See, e.g., Roberts v. Marshalls of CA,

                                  23   LLC, No. 13-cv-04731-MEJ, 2018 WL 510286, at *14-15 (N.D. Cal. Jan. 23, 2018) (approving

                                  24   rates between $300 and $750 per hour); In re Magsafe Apple Power Adapter Litig., No. 5:09-CV-

                                  25   01911-EJD, 2015 WL 428105, at *12 (N.D. Cal. Jan. 30, 2015) (“In the Bay Area, reasonable

                                  26   hourly rates for partners range from $560 to $800, for associates from $285 to $510, and for

                                  27   paralegals and litigation support staff from $150 to $240.”) (collecting cases).

                                  28   //
                                                                                          16
                                         Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 17 of 21




                                   1                    2) Hours Expended

                                   2          As to the number of hours billed, they must equal the number of hours that can reasonably

                                   3   be billed to a private client. Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013).

                                   4   Thus, the court should only award fees based on “the number of hours reasonably expended on the

                                   5   litigation” and should exclude “hours that are excessive, redundant, or otherwise unnecessary[.]”

                                   6   Hensley, 461 U.S. at 433–34. “There is no precise rule or formula for making these

                                   7   determinations[,]” and the court “necessarily has discretion in making this equitable judgment.”

                                   8   Id. at 436–37.

                                   9          Class counsel attest that they spent a total of 510.5 hours on this case with the three

                                  10   attorneys billing 21.7 (Gallo), 306.7 (Valerian), and 152.1 (Darr) hours respectively. (Dkt. No.

                                  11   53-1 at ¶ 27.) Class counsel attached detailed billing records to their declaration which reflect the

                                  12   hours Class Counsel billed for the case. (Dkt. No. 53-1, Exhibit 1, ECF 16-36.) While the billing
Northern District of California
 United States District Court




                                  13   records reflect some excessive duplication of work between the three attorneys—for example, the

                                  14   three attorneys collectively billed 68 hours preparing an opposition to the motion to dismiss (Id. at

                                  15   ECF 18-19)—because the attorneys’ fees requested here are nearly $100,000 less than those

                                  16   billed, the Court finds it unnecessary to make deductions based on excessive or duplicative billing.

                                  17                    3) Lodestar Calculation

                                  18          Class Counsel attest that their lodestar is $263,957.50 which represents 510.5 hours of

                                  19   work through March 9, 2020. (Dkt. No. 53-1 at ¶¶ 27-29.) After determining the lodestar, the

                                  20   Court divides the total fees sought by the lodestar to arrive at the multiplier. See Hopkins v.

                                  21   Stryker Sales Corp., No. 11–CV–02786–LHK, 2013 WL 496358, at *4 (N.D. Cal. Feb. 6, 2013)

                                  22   (citation omitted). “The purpose of this multiplier is to account for the risk Class Counsel assumes

                                  23   when they take on a contingent-fee case.” Id. (citation omitted). If the multiplier falls within an

                                  24   acceptable range, it further supports the conclusion that the fees sought are, in fact, reasonable. Id.

                                  25   In determining whether a multiplier is appropriate, courts consider the following factors:

                                  26                    (1) the time and labor required, (2) the novelty and difficulty of the
                                                        questions involved, (3) the skill requisite to perform the legal service
                                  27                    properly, (4) the preclusion of other employment by the attorney due
                                                        to acceptance of the case, (5) the customary fee, (6) whether the fee
                                  28                    is fixed or contingent, (7) time limitations imposed by the client or
                                                                                          17
                                         Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 18 of 21



                                                      the circumstances, (8) the amount involved and the results obtained,
                                   1                  (9) the experience, reputation, and ability of the attorneys, (10) the
                                                      “undesirability” of the case, (11) the nature and length of the
                                   2                  professional relationship with the client, and (12) awards in similar
                                                      cases.
                                   3
                                       Id. (citations omitted). Class Counsel argue that a lodestar multiplier would be warranted here
                                   4
                                       based on the quality of the representation, the benefit obtained for the class, the complexity and
                                   5
                                       novelty of the issues presented, the risk of nonpayment, and the preclusion of other employment.
                                   6
                                       (Dkt. No. 53 at 12:7-12.) However, their request for $176,473.93 in attorneys’ fees represents a
                                   7
                                       negative multiplier of .67. A negative multiplier “suggests that the negotiated fee award is a
                                   8
                                       reasonable and fair valuation of the services rendered to the class by class counsel.” Chun-Hoon v.
                                   9
                                       McKee Foods Corp., 716 F. Supp. 2d 848, 854 (N.D. Cal. 2010); see also Schuchardt v. Law
                                  10
                                       Office of Rory W. Clark, 314 F.R.D. 673, 690 (N.D. Cal. 2016) (“[C]ourts view self-reduced fees
                                  11
                                       favorably.”). The Court thus concludes that the negative multiplier of 0.67 supports the
                                  12
Northern District of California




                                       conclusion that the requested fees are reasonable.
 United States District Court




                                  13
                                              Accordingly, the court awards Class Counsel attorneys’ fees in the amount of $176,473.93.
                                  14
                                              B. Litigation Costs
                                  15
                                              “There is no doubt that an attorney who has created a common fund for the benefit of the
                                  16
                                       class is entitled to reimbursement of reasonable litigation expenses from that fund.” Ontiveros v.
                                  17
                                       Zamora, 303 F.R.D. 356, 375 (E.D. Cal. 2014) (internal quotation marks and citation omitted). To
                                  18
                                       that end, courts throughout the Ninth Circuit regularly award litigation costs and expenses—
                                  19
                                       including photocopying, printing, postage, court costs, research on online databases, experts and
                                  20
                                       consultants, and reasonable travel expenses—in securities class actions, as attorneys routinely bill
                                  21
                                       private clients for such expenses in non-contingent litigation. See Harris v. Marhoefer, 24 F.3d 16,
                                  22
                                       19 (9th Cir. 1994) (noting that a prevailing plaintiff may be entitled to costs including, among
                                  23
                                       other things, “postage, investigator, copying costs, hotel bills, meals,” and messenger services).
                                  24
                                       Here, the Settlement Agreement provides that Plaintiff’s counsel may obtain up to $185,000 in
                                  25
                                       attorneys’ fees and costs, and, specifically, requests $7,685 in costs. (Dkt. No. 43-1 at ¶ 21.) This
                                  26
                                       amount is separate from the class recovery. Class counsel has submitted an itemized summary of
                                  27
                                       these costs with its motion for attorneys’ fees as instructed in the preliminary approval order.
                                  28
                                                                                        18
                                         Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 19 of 21




                                   1   (Dkt. No. 53-1, Exhibit 2, ECF 38.) The Court has reviewed this summary and concludes that the

                                   2   costs are reasonable litigation expenses incurred for the benefit of the class.

                                   3          Accordingly, the Court awards Plaintiff $8,526.07 in costs.

                                   4          C. Administration Costs

                                   5          The Settlement Agreement also requests that the settlement administrative costs be paid

                                   6   out of the Settlement Class Consideration. According to KCC, the Settlement Claims

                                   7   Administrator, the settlement administration costs here totaled $59,242.46 which is over $7,000

                                   8   more that the amount preliminarily approved by the Court. (Dkt. No. 56-2 at ¶¶ 23-24.) The costs

                                   9   were higher than anticipated because the 16 percent claims rate is substantially higher than the 7

                                  10   percent claims rate predicted, 1,357 individuals who are not class members filed claim forms, and

                                  11   notice packets were mailed to twice as many individuals as predicted. (Dkt. Nos. 43-1 at ¶ 11;

                                  12   Dkt. No. 56-2 at ¶ 24.) Further, as detailed above, the Settlement Claims Administrator provided
Northern District of California
 United States District Court




                                  13   both email and mail notice, including re-mailing notice to 670 individuals, created a website, a

                                  14   hotline, and an email address which were all monitored. (Dkt. No. 56-2 at ¶¶ 8-16.) Courts

                                  15   regularly award administrative costs associated with providing notice to the class. See, e.g.,

                                  16   Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 266 (N.D. Cal. 2015). The Court therefore

                                  17   concludes that KCC’s costs were reasonable incurred for the benefit of the class and approves the

                                  18   full amount to be deducted from the Settlement Class Consideration.

                                  19          D. Incentive Award

                                  20          “Incentive awards are fairly typical in class action cases.” Rodriguez v. W. Publ’g Corp.,

                                  21   563 F.3d 948, 958 (9th Cir. 2009) (distinguishing incentive awards from incentive agreements, the

                                  22   latter of which are “entered into as part of the initial retention of counsel” and “put class counsel

                                  23   and the contracting class representatives into a conflict position from day one”). However, the

                                  24   decision to approve such an award is a matter within the Court’s discretion. In re Mego Fin. Corp.

                                  25   Sec. Litig., 213 F.3d 454, 463 (9th Cir. 2000). Incentive awards “are intended to compensate class

                                  26   representatives for work done on behalf of the class, to make up for financial or reputation risk

                                  27   undertaken in bringing the action, and, sometimes to recognize their willingness to act as a private

                                  28   attorney general.” Rodriguez, 563 F.3d at 958-59. “Incentive awards typically range from $2,000
                                                                                         19
                                         Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 20 of 21




                                   1   to $10,000.” Bellinghausen, 306 F.R.D. at 267. Service awards of $5,000 are presumptively

                                   2   reasonable in this judicial district. See, e.g., Camberis v. Ocwen Loan Serv. LLC, Case No. 14-cv-

                                   3   02970-EMC, 2015 WL 7995534, at *3 (N.D. Cal. Dec. 7, 2015).

                                   4          Here, Plaintiff seeks a $5,000 incentive award. While he has not submitted a declaration

                                   5   himself attesting to the adequacy of the amount sought, Class Counsel attests that Mr. Chen was

                                   6   the one who initially brought the matter to counsel’s attention, he participated in discovery, and

                                   7   settlement negotiations, and has spent more than 40 hours on this case. (Dkt. No. 53-1 at ¶ 42.)

                                   8   Given the amount of time and effort Mr. Chen put into the case and the success of the recovery, an

                                   9   incentive award in the amount of $5,000 is proportional and reasonable. See In re Online DVD-

                                  10   Rental Antitrust Litig., 779 F.3d 934, 947 (9th Cir. 2015) (approving $5,000 incentive awards

                                  11   where individual class members each received $12).

                                  12          Accordingly, the Court approves the requested $5,000 incentive award here.
Northern District of California
 United States District Court




                                  13                                             CONCLUSION

                                  14          For the reasons stated above, the Court GRANTS Plaintiff’s motion for final approval of

                                  15   the parties’ class action settlement. In addition, the Court GRANTS Plaintiff’s motion for

                                  16   attorneys’ fees and costs; specifically, the Court awards the following: $176,473.93 in attorneys’

                                  17   fees; $8,526.07 in litigation costs; and $5,000 as incentive award to Plaintiff.

                                  18          In accordance with the Northern District’s Procedural Guidance for Class Action

                                  19   Settlements, “[w]ithin 21 days after the distribution of the settlement funds and payment of

                                  20   attorneys’ fees,” Class Counsel shall file “a Post-Distribution Accounting” that provides the

                                  21   following:
                                                      The total settlement fund, the total number of class members, the total
                                  22                  number of class members to whom notice was sent and not returned
                                                      as undeliverable, the number and percentage of claim forms
                                  23                  submitted, the number and percentage of opt-outs, the number and
                                                      percentage of objections, the average and median recovery per
                                  24                  claimant, the largest and smallest amounts paid to class members, the
                                                      method(s) of notice and the method(s) of payment to class members,
                                  25                  the number and value of checks not cashed, the amounts distributed
                                                      to each cy pres recipient, the administrative costs, the attorneys’ fees
                                  26                  and costs, the attorneys’ fees in terms of percentage of the settlement
                                                      fund, and the multiplier, if any.
                                  27
                                       https://www.cand.uscourts.gov/forms/procedural-guidance-for-class-action-settlements/. Class
                                  28
                                                                                         20
                                         Case 3:19-cv-01082-JSC Document 60 Filed 06/23/20 Page 21 of 21




                                   1   Counsel shall “summarize this information in an easy-to-read chart that allows for quick

                                   2   comparisons with other cases,” and “post the Post-Distribution Accounting, including the easy-to-

                                   3   read chart, on the settlement website.” See id.

                                   4          The Clerk is directed to close this case.

                                   5          This Order disposes of Docket Nos. 53 and 56.

                                   6          IT IS SO ORDERED.

                                   7   Dated: June 23, 2020

                                   8
                                   9
                                                                                                  JACQUELINE SCOTT CORLEY
                                  10                                                              United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          21
